Case 1:19-cr-O0006-AT Document 164 Filed 1 289c Rage of 1

Law Office of Meredith S. Heller PLLC DOCUMENT
www.mshellerlaw.com ELECTRONICALLY FILED

DOC #:
DATE FILED: — 12/23/2020

 

December 22, 2020

VIA ECF

Honorable Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street

New York, New York 10007

RE: United States v. William Bazemore
19-cr-006 (AT)

Dear Judge Torres,

This letter is submitted on behalf of my client William Bazemore. Mr. Bazemore’s
sentencing is currently scheduled for January 7, 2021. Per your Honor’s Order, dated December
2, 2020, the government and I were to inform you by December 16, 2020 whether Mr. Bazemore
consented to remote proceedings. Unfortunately, due to the ongoing lockdowns at MDC, I was
not able to speak with him about this issue before yesterday afternoon. Mr. Bazemore has
informed me that he does not consent to remote proceedings as he wishes to appear before your
Honor in person and have his family present. Therefore, pursuant to Rule 2(B) of the Court’s
Emergency Individual Rules and Practices in Light of COVID-19, the matter should be
adjourned until a time when it can be completed in person. He does understand that this may
result in his sentencing being delayed until the spring of 2021. The government, through
A.U.S.A. Jacqueline Kelly, consents to this request.

Respectfully submitted,
GRANTED. The sentencing scheduled for January 7, 2021, is ADJOURNED to March 2, 2021, at 11:00 a.m.
Defendant’s submissions are due on February 16, 2021. The Government’s submissions are due on February
23, 2021.

SO ORDERED.

Dated: December 23, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
